

117 HR 856 IH: Oversight for Members And Relatives Act
U.S. House of Representatives
2021-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 856IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2021Mr. Tiffany (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit certain political committees from compensating the spouse of the candidate for services provided to or on behalf of the committee, to require such committees to report on payments made to the spouse and the immediate family members of the candidate, and for other purposes. 
1.Short TitleThis Act may be cited as the Oversight for Members And Relatives Act or the OMAR Act. 2.Prohibiting Use of Campaign Funds to Compensate Spouses of Candidates; Disclosure of Payments Made to Spouses and Family Members (a)Prohibition; DisclosureSection 313 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30114) is amended by adding at the end the following new subsection: 
 
(c)Prohibiting Compensation of Spouses; Disclosure of Payments to Spouses and Family Members 
(1)Prohibiting compensation of spousesNotwithstanding any other provision of this Act, no authorized committee of a candidate or any other political committee established, maintained, or controlled by a candidate or an individual holding Federal office (other than a political committee of a political party) shall directly or indirectly compensate the spouse of the candidate or individual (as the case may be) for services provided to or on behalf of the committee. (2)Disclosure of payments to spouses and immediate family membersIn addition to any other information included in a report submitted under section 304 by a committee described in paragraph (1), the committee shall include in the report a separate statement of any payments, including direct or indirect compensation, made to the spouse or any immediate family member of the candidate or individual involved during the period covered by the report. 
(3)Immediate family member definedIn this subsection, the term immediate family member means the son, daughter, son-in-law, daughter-in-law, mother, father, brother, sister, brother-in-law, sister-in-law, or grandchild of the candidate or individual involved.. (b)Conforming AmendmentSection 313(a)(1) of such Act (52 U.S.C. 30114(a)(1)) is amended by striking for otherwise and inserting subject to subsection (c), for otherwise. 
3.Imposition of Penalty Against Candidate or Officeholder 
(a)In GeneralSection 309 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30109) is amended by adding at the end the following new subsection:  (e)In the case of a violation of section 313(c) committed by a committee described in such section, if the candidate or individual involved knew of the violation, any penalty imposed under this section shall be imposed on the candidate or individual and not on the committee.. 
(b)Prohibiting Reimbursement by CommitteeSection 313(c) of such Act (52 U.S.C. 30114(c)), as added by section 2(a), is amended— (1)by redesignating paragraph (3) as paragraph (4); and 
(2)by inserting after paragraph (2) the following new paragraph:  (3)Prohibiting reimbursement by committee of penalty paid by candidate for violationsA committee described in paragraph (1) may not make any payment to reimburse the candidate or individual involved for any penalty imposed for a violation of this subsection which is required to be paid by the candidate or individual under section 309(e).. 
4.Effective DateThe amendments made by this Act shall apply with respect to compensation and payments made on or after the date of enactment of this Act. 